                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

United States of America

v.                                                    NO: 1:18-CR-00390(1)-RP

(1) Jason Hernandez

                   ORDER GRANTING SUBSTITUTION OF COUNSEL

        Before the Court is the Motion to Withdraw as Counsel and for Appointment of New

Counsel (Clerk’s Doc. No. 54). Defendant’s Motion to Withdraw as Counsel and for

Appointment of New Counsel (Clerk’s Doc. No. 54) is hereby GRANTED. The Court ORDERS

that Oscar Buitron (CJA, #03319250), 505 W. 12th Street, Suite 204, Austin, TX 78701, (512)

476-7171 is substituted in place of Horatio R. Aldredge as counsel for the Defendant.



        The Court FURTHER ORDERS that Horatio R. Aldredge meet with Oscar Buitron at the

earliest opportunity to give him a copy of the file and bring him up to date with regard to the

representation of the Defendant. Thereafter, Horatio R. Aldredge has no further responsibilities

in this case.

                SIGNED this 13th day of December, 2018.


                                                ______________________________
                                                MARK LANE
                                                UNITED STATES MAGISTRATE JUDGE
